                                                                                      FILED
                                                                             2019 May-09 PM 02:41
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

BRANDON JAYWANN JOHNSON,                )
                                        )
      Petitioner,                       )
                                        )
v.                                      )   Case No.: 1:19-cv-00139-AKK-
                                        )   JHE
WARDEN CHRISTOPHER                      )
GORDY, et al.,                          )
                                        )
      Respondents.

                         MEMORANDUM OPINION

      On April 12, 2019, the magistrate judge entered a Report and

Recommendation, doc. 4, recommending that the petition for writ of habeas corpus

be dismissed without prejudice as successive. No objections have been filed. The

court has considered the entire file in this action, together with the report and

recommendation, and has reached an independent conclusion that the report and

recommendation is due to be adopted and approved.

      Accordingly, the court hereby adopts and approves the findings and

recommendation of the magistrate judge as the findings and conclusions of this

court. The petition for writ of habeas corpus is due to be dismissed. A separate

order will be entered.
DONE the 9th day of May, 2019.


                            _________________________________
                            ABDUL K. KALLON
                            UNITED STATES DISTRICT JUDGE




                                 2
